Title: To James Madison from David Bailie Warden, 1 March 1812
From: Warden, David Bailie
To: Madison, James


Sir,Paris, 1 march, 1812
I have the honor of communicating to you, the following statement of the Manufactory of sugar from Beets, of Indigo from Pastel, and of soda, from sea-salt.
The mean produce of sugar, extracted from beets, is about two, and a half pounds, per quintal. A french arpent yields from twenty, to thirty thousand pounds, which cost seven livres ten sous per thousand. Besides the sugar, every 100 lbs of Beets, yield from 4 to 5 lbs of Molasses, which is sold at 20 sous per lb.—and the dregs at the rate of 4 livres 10 sous, for the nourishment of cattle, and also for manure. Beets, which grow in a new, or in a soil rather poor than rich, contain the greatest quantity of sugar. Some of this description yield five, and six per Cent.
The leaves of Pastel—Isatis tinctoria, yield at most four ounces of Indigo, per quintal, which is sold at 24 livres per lb. It is equal in quality, as you will see by the specimen I send, to the best imported Indigo. This plant is easily cultivated: it grows on old walls, in ditches, and in a poor soil.
The manufactures, for extracting Soda from Sea salt, have so multiplied, that there is now more of this article than the Consumption demands.
I pray you to send a specimen of the Indigo to Mr. Jefferson. I am, Sir, with great respect Your most obedient and very humble Servt
David Bailie Warden
